Title: From George Washington to Thomas Walker, 10 April 1785
From: Washington, George
To: Walker, Thomas



Dear Sir,
Mount Vernon 10th Apl 1785

At the request of the Gentlemen who met in Richmond the day you parted with us, I have requested a meeting of the Proprietors of the Dismal Swamp in Richmond on Monday the 2d day of May next—at which time & place I should be glad to see you as it is indispensably necessary to put the affairs of the Company under some better management—I hope every member will bring with him such papers as he is possessed of respecting this business.
I wrote you a line similar to this, to go from Richmond, but Mr Carter informing me that he is about to send a Servant into your neighbourhood I embrace the oppertunity as more certain to give you this information. I am—Dr Sir Yr most obedt Hble Servt

Go: Washington

